        Case 2:20-cv-00238-SCJ Document 1 Filed 10/08/20 Page 1 of 10




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                       GAINESVILLE DIVISION

 DUANE BULL,

       Plaintiff,                               CIVIL ACTION FILE NO.

 v.

 VIRTUAL SOFTWARE                               JURY TRIAL DEMANDED
 SYSTEM, INC.,

       Defendant.

                                  COMPLAINT

      COMES NOW Plaintiff, Duane Bull, by and through undersigned counsel,

The Kirby G. Smith Law Firm, LLC, and hereby files this Complaint against

Virtual Software System, Inc. (“Defendant”), and states as follows:

                        I. JURISDICTION AND VENUE

1.     This is an action for unpaid overtime under the Fair Labor Standards Act,

29 U.S.C. § 201 ​et seq.​ (“FLSA”).

2.    This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331

over Count I of this Complaint, which arises out of the FLSA.

3.    This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over
        Case 2:20-cv-00238-SCJ Document 1 Filed 10/08/20 Page 2 of 10




Count II of this Complaint, which arises out of the same transaction or occurrence

as Count I of this Complaint.

4.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                  II. PARTIES

5.    Plaintiff is a citizen of the United States and a resident of Dawson County,

Georgia.

6.    Defendant is a Domestic Profit Corporation doing business in the state of

Georgia, with a principal office located at 715 Browns Bridge Rd., Gainesville,

Georgia 30506.

7.    This Court has jurisdiction over the parties because a substantial portion of

the employment practices described herein were committed within the Gainesville

Division of the Northern District of Georgia.

8.    Defendant may be served by delivering a copy of the Complaint and

Summons to its Registered Agent, Richard Luke Bourgeois, 7715 Browns Bridge

Road, Gainesville, Georgia 30506.

9.    Defendant is subject to the requirements of the laws enumerated in the

Jurisdiction and Venue section of this Complaint.




                                        -2-
           Case 2:20-cv-00238-SCJ Document 1 Filed 10/08/20 Page 3 of 10




                          III. FACTUAL ALLEGATIONS

10.      Plaintiff was employed by Defendant in Maintenance from 1994 until his

termination on December 19, 2019.

11.      During all times relevant to his claims, Plaintiff reported to Ms. Julia

(“Judy”) Zynko, Office Manager and Chief Financial Officer.

12.      Plaintiff also reported to a series of company owners, the most recent of

which being Mr. Richard Luke Bourgeois, Owner and Chief Executive Officer.

13.      As of 2012, and until his termination, Plaintiff lived on-property, at 7715

Browns Bridge Road, Gainesville, Georgia 30506.

14.      Plaintiff received no disciplinary actions or negative performance

evaluations from Defendant prior to his termination.

15.      In the early 2000’s, Defendant started an employee loan program, used by

Plaintiff and other company employees.

16.      Plaintiff took three (3) loans out from Defendant in total, in the years 2006,

2007, and 2012.

17.      The loans taken out by Plaintiff amounted to approximately $12,000.00

total.

18.      Defendant was to recoup the loan amount by taking money out of Plaintiff’s


                                           -3-
        Case 2:20-cv-00238-SCJ Document 1 Filed 10/08/20 Page 4 of 10




paycheck.

19.   While Plaintiff felt that the company was deducting more from his

paychecks than had been loaned to him, Defendant refused to provide statements

and balance sheets upon request.

20.   On October 16, 2018, Ms. Zynko instructed Plaintiff to sign Promissory

Notes related to his company loans.

21.   Those Promissory Notes were backdated to 2010, 2011, 2012, and 2013.

22.   Ms. Zynko informed Plaintiff that she had forgotten to have him sign the

documents in previous years, and that they were required to validate the loan

repayment.

23.   At the time, Ms. Zynko represented the documents and Plaintiff’s signature

as a requirement for employment, and would not allow Plaintiff to review the

documents before signing.

24.   Upon later inspection, Plaintiff discovered that the documents presented by

Ms. Zynko for his signature included funds never loaned to Plaintiff by the

company.

25.   Based on the fraudulent Promissory Notes and recent accounting done by

Plaintiff, VSS took approximately $15,795.10 more from Plaintiff’s paychecks


                                      -4-
          Case 2:20-cv-00238-SCJ Document 1 Filed 10/08/20 Page 5 of 10




than what was owed to the company.

26.     On December 19, 2019, Plaintiff was terminated by the company without

reason and was evicted from his residence.

27.     Since his termination, the company has failed to compensate Plaintiff for

owed and unpaid overtime.

28.     Plaintiff was a salaried employee, making $52,000.00 a year based on a

40-hour work week.

29.     Plaintiff performed primarily manual labor for VSS, and supervised no

employees.

30.     Plaintiff did not work for Defendant in an administrative capacity.

31.     Plaintiff did not work for Defendant in a professional capacity.

32.     Plaintiff worked on average 55-60 hours per week, as Ms. Zynko regularly

made Plaintiff work late.

33.     Plaintiff was not compensated at all for his time worked over 40 hours each

week.

                         IV. CLAIMS FOR RELIEF
                      COUNT I: OVERTIME VIOLATION
                                 (FLSA)

34.     Plaintiff reasserts and incorporates Paragraphs 1 through 33 of this


                                          -5-
        Case 2:20-cv-00238-SCJ Document 1 Filed 10/08/20 Page 6 of 10




Complaint as if fully set forth herein.

35.   Defendant was an employer under the FLSA.

36.   Plaintiff was a non-exempt employee of Defendant under the FLSA.

37.   Plaintiff was not paid his regular wages for any hours worked over forty per

week any week of his tenure with the Defendant.

38.   Plaintiff was not paid an overtime premium for any hours worked over forty

per week any week of his tenure with the Defendant.

39.   Defendant intentionally withheld overtime pay from Plaintiff despite his

non-exempt status.

                  COUNT II: FRAUDULENT INDUCEMENT

40.   Plaintiff reasserts and incorporates Paragraphs 1 through 39 of this

Complaint as if fully set forth herein.

41.    Defendant made representations to Plaintiff when instructing Plaintiff to

sign the October 2018 agreements.

42.   At the time Defendant instructed Plaintiff to sign the October 2018

agreements, Defendant knew its representations were false.

43.   Defendant made the October 2018 representations with the intention and

purpose of deceiving Plaintiff.


                                          -6-
            Case 2:20-cv-00238-SCJ Document 1 Filed 10/08/20 Page 7 of 10




44.       Plaintiff relied upon Defendant’s representations.

45.       Plaintiff has sustained alleged loss and damage as proximate result of the

representations having been made by Defendant.

                                 PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that this Honorable Court grant the following

relief:

      A. Declaratory relief;

      B. For a judgment in Plaintiff’s favor for unpaid overtime premiums plus

          interest, liquidated damages equal to the unpaid overtime premiums plus

          interest, attorney fees, and litigation expenses;

      C. For a judgment in Plaintiff’s favor under Georgia law for all amounts

          improperly deducted from Plaintiff’s pay pursuant to the October 2018

          notes;

      D. Rescission of the October 2018 promissory notes and repayment of the

          amounts therein to Plaintiff;

      E. Costs of this action, including litigation expenses and attorney fees; and

      F. For such other and further relief as the Court deems appropriate and just.




                                             -7-
        Case 2:20-cv-00238-SCJ Document 1 Filed 10/08/20 Page 8 of 10




Respectfully submitted this 8th day of October, 2020.


                                      THE KIRBY G. SMITH LAW FIRM, LLC

                                      s/Amanda M. Brookhuis
                                      Amanda Brookhuis
                                      Georgia Bar No. 601396
                                      Kirby G. Smith
                                      Georgia Bar No. 250119
                                      Attorneys for Plaintiff

4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
amb@kirbygsmith.com




                                       -8-
        Case 2:20-cv-00238-SCJ Document 1 Filed 10/08/20 Page 9 of 10




                                JURY DEMAND

      Plaintiff requests a jury trial on all questions of fact raised by this

Complaint.



Respectfully submitted this 8th day of October, 2020.



                                      THE KIRBY G. SMITH LAW FIRM, LLC

                                      s/Amanda M. Brookhuis
                                      Amanda Brookhuis
                                      Georgia Bar No. 601396
                                      Kirby G. Smith
                                      Georgia Bar No. 250119
                                      Attorney for Plaintiff

THE KIRBY G. SMITH LAW FIRM, LLC
4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
amb@kirbygsmith.com




                                       -9-
       Case 2:20-cv-00238-SCJ Document 1 Filed 10/08/20 Page 10 of 10




                    FONT AND POINT CERTIFICATION

      The Undersigned counsel for Plaintiff certifies that the within and foregoing

COMPLAINT was prepared using Times New Roman, 14-point font in accordance

with LR 5.1(B).



Respectfully submitted this 8th day of October, 2020.

                                      THE KIRBY G. SMITH LAW FIRM, LLC

                                      s/Amanda M. Brookhuis
                                      Amanda Brookhuis
                                      Georgia Bar No. 601396
                                      Kirby G. Smith
                                      Georgia Bar No. 250119
                                      Attorney for Plaintiff

4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
amb@kirbygsmith.com




                                       -10-
